Mollison, Judge:
The merchandise the subject of these protests consists of keyrings. As they appear before us in evidence, by representation of the imported articles, exhibit 1 consists of a snap keyring only, while exhibit 2 consists of a snap keyring, to which a miniature auto emblem is attached by a short length of chain. Both items were assessed with duty at the rate of 65 per centum ad valorem under the provision in paragraph 1527 (c) (2) of the Tariff Act of 1930, as modified by the Presidential proclamation relating to the General Agreement on Tariffs and Trade, T. D. 51802 and T. D. 51898, for—
Articles valued over 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person, such as and including buckles, cardcases, chains, cigar cases, cigar cutters, cigar holders, cigar lighters, cigarette cases, cigarette holders, coin holders, collar, cuff, and dress buttons, combs, match boxes, mesh bags and purses, millinery, military and hair ornaments, pins, powder cases, stamp cases, vanity cases, watch bracelets, and like articles; all the foregoing and parts thereof * * *, finished or unfinished: * * * Composed wholly or in chief value of metal other than gold or platinum * * * Valued at not *250above $5 per dozen pieces or parts: * * * Other [than certain specified articles and parts] * * *.
They are claimed to be entitled to classification under the provision in paragraph 397 of the same act, as modified by T. D. 51802, for — ■
Articles or wares not specially provided for, whether partly or wholly manufactured * * * Composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, aluminum, or other metal (not including platinum, gold, or silver), but not plated with platinum, gold, or silver, or colored with gold lacquer: * * * Other [than certain named articles] * * * 22}i% ad val.
The case has been submitted for decision upon a stipulation of counsel to the effect—
(1) that the articles in issue are composed of base metal, not plated with platinum, gold, or silver, and not colored with gold lacquer;
(2) that exhibit 1 is a type of keyring used to retain keys and that the ring on exhibit 2 is also used to retain keys ;
(3) that both exhibits 1 and 2 are designed to be carried on or about the person, that is, in the pocket or in ladies’ handbags, and are so carried (and, in so stipulating, counsel for the plaintiff specifically pointed out that he was not to be understood as conceding that the articles at bar are such as or similar to the exemplars enumerated in the paragraph), and
(4) that the articles are worth over 20 cents per dozen pieces.
Plaintiff relies upon the decision of our appellate court in the case of United States v. Kress & Co., 13 Ct. Cust. Appls. 66, T. D. 40885, as dispositive of the issue. That case involved keyrings described as “heavy steel key rings attached to steel snap hooks having leather loops,” and it was held by the court that such keyrings were not classifiable under the provisions of paragraph 1428 of the Tariff Act of 1922, the predecessor, in substantially the same language, of paragraph 1527 (c) (2), of the present act, supra.
In reaching its conclusion in that case, the court made two findings: (1) That steel keyrings are not specially designed to be carried on or about the person, and (2) that steel keyrings are not like the exemplars named in paragraph 1428, Tariff Act of 1922, which are substantially the same as those named in paragraph 1527 (c) (2) of the Tariff Act of 1930.
In developing the first finding, the court, speaking through Judge Smith, pointed out that even though keyrings were suitable to be carried on or about or attached to the person, they were not designed or made for that purpose, presumably meaning that their use partook of the character and nature of the keys which were held on them and which were used, not when carried on or about or attached to the person, but in opening and closing locks away from the person. Also, it would appear that the design and use of keyrings to hold keys exists whether or not the rings are carried on or about the person, so *251that it cannot be said that they were primarily designed to be carried on or about or attached to the person; they were primarily designed to retain keys, wherever they might be. There is no feature about them which, in any way, connects them to carriage on or about or attached to the person, as was the case of the key chains covered by the case of United States v. Kastor & Bros., 15 Ct. Cust. Appls. 118, T. D. 42191, which had a piece of leather, with a buttonhole cut in it, permanently attached to the chain.
In the case at bar, counsel for the plaintiff joined in a stipulation to the effect that the articles at bar were designed to be carried on or about the person. As has been said, the samples, themselves, bear no evidence of such design, and, if the finding of our appellate court in the Kress case that keyrings áre suitable, but not designed, to be carried on or about the person be considered to be matter of law, it would seem that the present plaintiff, by joining in the stipulation of fact mentioned, could not disable itself from relying upon the appellate court’s holding in the Kress case.
However, our appellate court did not rest its decision in the Kress case alone on that ground, but also held that keyrings are not like the exemplars named in the paragraph.
There are four factors which must affirmatively coincide, in order to classify articles under paragraph 1527 (c) (2), supra. The articles must—
(1) be valued above 20 cents per dozen pieces,
(2) be designed to be worn on apparel or carried on or about or attached to the person,
(3) be such as the 25 named exemplars, and
(4) be composed wholly or in chief value of, or set with, certain materials.
The determination of each of these factors is a point within the issues of any case arising under paragraph 1527 (c) (2), supra. Assuming that the plaintiff in this case, by joining in the stipulation that the keyrings at bar were “designed to be carried on or about the person, that is, in the pocket or in ladies’ handbags” may have impaired its claim under the first ground stated by our appellate court in the Kress case it is, nevertheless, entitled to rely upon the second ground as representing the law in the matter.
The court based its ruling in the Kress case on two grounds, and each is valid as the judgment of the court, and neither may be treated as obiter dictum. The law on this point is succinctly set forth in the following expression of the Supreme Court of the United States in the case of United States v. Title Insurance & Trust Company et al., 265 U. S. 472, 486:
* * * But it is urged that what we have described as ruled there was obiter dictum and should be disregarded, because the Court there gave a second ground *252for its decision wnich. was broad enough to sustain it independently of the first ground. The premise of the contention is right but the conclusion is wrong; for where there are two grounds, upon either of which an appellate court may rest its decision, and it adopts both, “the ruling on neither is obiter, but each is the judgment of the court and of equal validity with the other.” Union Pacific R. R. Co. v. Mason City & Fort Dodge R. R. Co., 199 U. R. 160, 166; Railroad Companies v. Schutle, 103 U. S. 118, 143.
If the decision of our appellate court in the Kress case, supra, that keyrings are not like any of the exemplars named in paragraph 1527 (c) (2) be considered to be matter of law, the instant keyrings must be excluded from classification under the paragraph. If, however, the decision on that ground be considered to be matter of fact, then, the instant keyrings must be tested by the principle laid down in the case of Gallagher & Ascher et al. v. United States, 6 Ct. Cust. Appls. 105, T. D. 35343, that the named exemplars have in common the characteristic of being “incidental articles of mere personal comfort, convenience, or adornment.”
It is clear from their use that the articles at bar serve no purpose of adornment, that is to say, in their carnage about the person, they are concealed in the pocket or handbag and do not adorn either the apparel or the person of the carrier, as would the buckles, buttons, ornaments, etc., provided for. Nor do they afford comfort to the carrier, as do the cigar and cigarette holders, etc., named as exemplars. If they are within the paragraph at all, it would be because of the fact that they are incidental articles of mere personal convenience. But the convenience they offer to the carrier is not connected with any design of carriage on or about the person. The convenience is in retaining or holding keys together, a purpose which is served at all times and in all places, and not merely when carried on or about the person. For these reasons, we believe the involved keyrings are not within the purview of paragraph 1527 (c) (2), supra, and, it having been established that they are within the designation by composition contained in paragraph 397, supra, the protest claim in each case for classification thereunder will be sustained.
Judgment will issue accordingly.